Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on April 18, 2022 is acknowledged. However, as it seems after searching that the species would be obvious variants, the previous election requirement of February 17, 2022 is withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Judy et al. (US 2011/0313340).
Regarding claim 13, Judy discloses a drainage device (see Fig. 6A) comprising: a drainage passage 108; at least one microactuator 50 disposed in the drainage passage (see Figs. 6A-6B, part of the microactuator is disposed within the passage); and magnetic means for statically or dynamically actuating the at least one microactuator to inhibit the formation of flow obstructions in the drainage passage (see para. 41, 46).
Regarding claim 17, Judy discloses a method of inhibiting the formation of obstructions in a drainage passage and restricting flow of a fluid flowing through the drainage passage (see para. 41, 46) the method comprising: placing at least one microactuator within the drainage passage (see Figs. 6A-6B, part of the microactuator is disposed within the passage); and actuating an appendage of the at least one microactuator by applying a magnetic field (see Abstract, para. 24). 
Claim(s) 13, 17-19 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergsneider et al. (US 2008/0281250).
Regarding claim 13, Bergsneider discloses drainage device (see Figs. 1, 4) comprising: a drainage passage (within conduit 10); at least one microactuator 20 disposed in the drainage passage (see Fig. 4, part of microactuator goes into passage); and magnetic means for statically or dynamically actuating the at least one microactuator to inhibit the formation of flow obstructions in the drainage passage (see para. 27, 41, 54).
Regarding claim 17, Bergsneider discloses a method of inhibiting the formation of obstructions in a drainage passage and restricting flow of a fluid flowing through the drainage passage (see Fig. 4; para. 17), the method comprising: placing at least one microactuator within in the drainage passage (see Fig. 4, positions 110, 120); and actuating an appendage 30 of the at least one microactuator by applying a magnetic field (see Figs. 1, 4, para. 17, 27).
Regarding claim 18, Bergsneider discloses the drainage passage is a medical drainage passage and the fluid is a biological fluid (see para. 25, 27, 40).
Regarding claim 19, Bergsneider discloses applying the magnetic field causes the appendage of the at least one microactuator to vibrate and periuodically deflect into and out of a flowpath of the fluid flowing through the drainage passage (see para. 27, 41, 54).
Regarding claim 22, Bergsneider further discloses the magnetic means is applied as a time-varying magnetic field to dynamically deflect the appendage of the microactuator and cause the appendage to periodically deflect into and out of the flowpath of the fluid within the drainage passage (see para. 32, 37, 40, periodically sweeping). 
Regarding claim 23, Bergsneider discloses applying the magnetic field causes the appendage of the at least one microactuator to selectively partially deflect into a flowpath of the fluid flowing through the drainage passage (see Fig. 4, para. 27). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Judy et al. (US 2011/0313340) in view of Samoocha et al. (US 2013/0158464).
Regarding claim 1, Judy discloses a microactuator adapted for inhibiting the formation of obstruction sin a drainage passage (see Figs. 5A-6B), the microactuator comprising: a frame 56; and an appendage 58, 60, 62, 64 anchored to the frame such that the frame supports the appendage, the frame at least partially surrounds the appendage, and the appendage is disposed in an opening or window 54 defined by the frame, the appendage comprising a platform 58, 60 and at least one beam 64, 62 that anchors the platform to the frame to enable the appendage to deflect relative to the frame (see Fig. 5B), the platform comprising a magnetic material 60 that enables the appendage to deflect in response to an applied magnetic field (see para. 46). 
	Judy does not specifically disclose the magnetic material being a ferromagnetic material. 
	Samoocha discloses ferromagnetic material is a well known alternative to a magnetic material (see para. 13, 42). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the magnetic material of Judy be a ferromagnetic material, Samoocha disclosing this as a well known alternative, and this predictably resulting in the deflection in response to an applied magnetic field, shown as desirable by Judy. 
	Regarding claim 2, teachings of Judy and Samoocha are described above and Judy further discloses the appendage is a cantilevered appendage (see Figs. 5A-5B). 
	Regarding claim 3, teachings of Judy and Samoocha are described above and Judy further discloses the platform of the appendage has a rounded distal edge (see Fig. 5B, rounded edge of plate 58 that is at opposite side cantilever 64) complementary to an interior cross-sectional shape of the drainage passage (see Fig. 6A, circular shape of lumen associated with cavity 108).
	Regarding claim 6, teachings of Judy and Samoocha are described above and Judy further discloses the frame has an edge and the at least one beam of the microactuator adjoins the edge of the frame to define a single linear pivot axis for the appendage (see Figs. 5A-5B, inner edge of frame at which beam joins frame linearly pivots towards opening of frame to be surrounded by it). 
	Regarding claim 11, teachings of Judy and Samoocha are described above and Judy further discloses a plurality of microactuators (see Figs. 6A-6B), though these references do not specifically disclose, in the embodiment of Figs. 5A-6B, at least one of the plurality of microactuators or at least one group of microactuators of the plurality of microactuators has a different static and/or dynamic response to the magnetic field than at least one other microactuator of the plurality of mciroactuators or at least one other group of microactuators of the plurality of microactuators. 
	Judy discloses an embodiment wherein appendages are configured to deflect differently in response to the same magnetic field (see Figs. 8A-8D). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the appendages associated with different microactuators such as those in Figs. 6A-6B to be configured to deflect differently, as disclosed by Judy, allowing for various configurations of cycling via the different deflection abilities (see para. 55). 
Claims 1-2, 4-5, 7-10, 12, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bergsneider.
Regarding claim 1, Bergsneider discloses a microactuator adapted for inhibiting the formation of obstructions in a drainage passage (see Fig. 3, para. 11, 29-30), the microactuator comprising: a frame 40; and an appendage 70, 30 anchored to the frame such that the frame supports the appendage, the frame at least partially surrounds the appendage, and the appendage is disposed in an opening or window 60 defined by the frame, the appendage comprising a platform (see platform on which movable actuatable member 30 rests) and at least one beam 70 that anchors the platform to the frame to enable the appendage to deflect relative to the frame, the platform comprising a magnetic material that enables the appendage to deflect in response to an applied magnetic field (see para. 29-30).
In the embodiment of Fig. 3, Bergsneider does not specifically disclose the magnetic material being a ferromagnetic material, though Bergsneider discloses the use of a ferromagnetic material  in Table 1. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the magnetic material be a ferromagnetic material, Bergsneider discloses such a material and it would predictably result in the ability of the movable actuatable member to help deflect in response to an applied magnetic field. 
Regarding claim 2, Bergsneider further discloses the appendage is a cantilevered appendage (see para. 16).
Regarding claim 4, Bergsneider further discloses the at least one beam of the appendage is formed of a biocompatible material (see para. 43)
Regarding claim 5, Bergsneider further discloses the appendage is anchored to the frame solely by the at least one beam 62, 64 (see Fig. 5B).
Regarding claim 7, Bergsneider further discloses the platform comprises a film with the magnetic material (see rejection cl. 1, ferromagnet) overlying the film (see Fig. 1, platform is film layer). While Bergsneider does not disclose in this embodiment the film being a polymer, Bergsneider discloses this film layer may be made of an organic polymer (see para. 52). It would have been obvious to a person having ordinary skill in the art before the effective filing date to have the mechanically supporting structural material making up the film layer be an organic polymer, as Bergsneider specifically discloses this type of material and it would predictably allow for support and flexibility required for occlusion removal via deflection due to the ferromagnet.
Regarding claim 8, Bergsneider further discloses magnetic means for generating a magnetic field that causes the appendage to deflect relative to the frame (see para. 22).
Regarding claim 9, Bergsneider further discloses the magnetic means is configured to apply the magnetic field at different strengths to control an extent to which the appendage deflects (see para. 22, electromagnetic forces are configured to apply magnetic field at different strengths and the appendage would deflect differently in reaction to these different strengths). 
Regarding claim 10, Bergsneider discloses the magnetic means is configured to apply the magnetic field as a time-varying magnetic field to induce dynamic motion in the appendage (see para. 32, 37, 40, periodically sweeping).
Regarding claim 12, Bergsneider further discloses the microactuator is disposed in the drainage passage (see para. 29-30) but does not specifically disclose the drainage passage is a channel within a reservoir of a glaucoma drainage device or a lumen within a drainage tube of a glaucoma drainage device. 
However, Bergsneider discloses a self-clearing microactuator within a drainage passage that is a lumen within a drainage tube of a glaucoma drainage device (see para. 19, 45, within catheter lumen of ocular glaucoma shunt). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the drainage passage be a lumen within a drainage tube of a glaucoma drainage device, Bergsnider disclosing microactuators within this position and allowing for removal of biological/chemical occlusive material in such a device.
Regarding claim 16, teachings of Bergsneider are described above and the specific embodiments described above does not disclose the drainage device is a glaucoma drainage device and the drainage passage is a channel within a reservoir of the glaucoma drainage device or a lumen within a drainage tube of the glaucoma drainage device.
However, Bergsneider discloses a self-clearing microactuator within a drainage passage that is a lumen within a drainage tube of a glaucoma drainage device (see para. 19, 45, within catheter lumen of ocular glaucoma shunt). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the drainage passage be a lumen within a drainage tube of a glaucoma drainage device, Bergsnider disclosing microactuators within this position.
Regarding claim 21, teachings of Bergsneider are described above and while Bergsneider further discloses the at least one microactuator is disposed in the drainage passage (see Fig. 4) but does not disclose the drainage passage is a channel within a reservoir of the glaucoma drainage device or a lumen within a drainage tube of the glaucoma drainage device within the embodiment described above regarding the rejection of claim 17.
However, Bergsneider discloses a self-clearing microactuator within a drainage passage that is a lumen within a drainage tube of a glaucoma drainage device (see para. 19, 45, within catheter lumen of ocular glaucoma shunt). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the drainage passage be a lumen within a drainage tube of a glaucoma drainage device, Bergsnider disclosing microactuators within this position.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Judy as applied to claim 13 above, and further in view of Samoocha and further in view of Judy et al. (US 5,945,898), hereinafter Judy ‘898.
Regarding claim 14, Judy further discloses the at least one microactuator comprises: a frame 56; and an appendage 58, 60, 62, 64 anchored to the frame such that the frame supports the appendage, the frame at least partially surrounds the appendage, and the appendage is disposed in an opening or window 54 defined by the frame, the appendage comprising a platform 58, 60 and at least one beam 64, 62 that anchors the platform to the frame to enable the appendage to deflect relative to the frame (see Fig. 5B), the platform comprising a magnetic material 60 that enables the appendage to deflect in response to an applied magnetic field (see para. 46). 
Judy does not specifically disclose the at least one beam being at least two beams. 
However, Judy ‘898 discloses two beams 320 for anchoring  a platform with a magnetic plate 102  to allow an appendage comprised of the platform and magnetic plate to deflect (see Figs. 5A, 5B). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the cantilevered appendage of Judy have two beams instead of one beam, Judy ‘898 disclosing two beams for anchoring  a platform with a magnetic plate to allow an appendage comprised of the platform and magnetic plate to deflect, and two beams would allow for a more secure anchor to the platform than one beam.
	Judy does not specifically disclose the magnetic material being a ferromagnetic material. 
	Samoocha discloses ferromagnetic material is a well known alternative to a magnetic material (see para. 13, 42). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the magnetic material of Judy be a ferromagnetic material, Samoocha disclosing this as a well known alternative, and this predictably resulting in the deflection in response to an applied magnetic field, shown as desirable by Judy. 
Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Judy.
Regarding claim 15, teachings of Judy are described above and Judy further discloses a plurality of microactuators (see Figs. 6A-6B), though these references do not specifically disclose, in the embodiment of Figs. 5A-6B, at least one of the plurality of microactuators or at least one group of microactuators of the plurality of microactuators has a different static and/or dynamic response to the magnetic field than at least one other microactuator of the plurality of mciroactuators or at least one other group of microactuators of the plurality of microactuators. 
	Judy discloses an embodiment wherein appendages are configured to deflect differently in response to the same magnetic field (see Figs. 8A-8D). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the appendages associated with different microactuators such as those in Figs. 6A-6B to be configured to deflect differently, as disclosed by Judy, allowing for various configurations of cycling via the different deflection abilities (see para. 55). 
Regarding claim 20, teachings of Judy are described above and Judy further discloses a plurality of microactuators (see Figs. 6A-6B), though these references do not specifically disclose, in the embodiment of Figs. 5A-6B, at least one of the plurality of microactuators or at least one group of microactuators of the plurality of microactuators has a different static and/or dynamic response to the magnetic field than at least one other microactuator of the plurality of mciroactuators or at least one other group of microactuators of the plurality of microactuators. 
	Judy discloses an embodiment wherein appendages are configured to deflect differently in response to the same magnetic field (see Figs. 8A-8D). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the appendages associated with different microactuators such as those in Figs. 6A-6B to be configured to deflect differently, as disclosed by Judy, allowing for various configurations of cycling via the different deflection abilities (see para. 55). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Samoocha et al. (US 10,058,685), disclosing a self-cleaning shunt.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781